TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00332-CV



                                    Iris Rodriguez, Appellant

                                                  v.

                                      Angel Rivera, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-AG-10-002906, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant Iris Rodriguez filed her notice of appeal on May 23, 2014. That same day,

we notified Rodriguez that she was required to provide us with a docketing statement and the

$195.00 filing fee by June 2. We also informed her that she was required to make a written request

and arrangements to pay for the clerk’s record and the reporter’s record within ten days from her

receipt of our letter. Rodriguez filed an affidavit of indigency, which was contested by the court

reporter and the appellee. The trial court sustained the contest, meaning that Rodriguez is required

to pay the court reporter’s fee for preparing the record and other appellate costs.

               The reporter’s record from the trial court was due to be filed in this Court on June 16.

On July 2, we notified Rodriguez that no reporter’s record had been filed due to her failure to pay

or make arrangements to pay the fee for preparing the reporter’s record. The Court’s notice informed

Rodriguez that if she did not make arrangements for the reporter’s record or otherwise reply to the
notice by July 14, the Court would consider the appeal without the reporter’s record and Rodriguez’s

brief would be due on August 1.

               In response, Rodriguez filed a motion for extension of time to file the reporter’s

record. We granted the motion, making the reporter’s record due on August 1, and we requested that

Rodriguez file a status report by July 28. On August 7, we notified Rodriguez that no reporter’s

record had been filed because Rodriguez had failed to pay or make arrangements to pay the fee for

the reporter’s record. The notice informed Rodriguez that her brief was due on September 8.

Rodriguez failed to file a brief by that date. On September 24, we notified Rodriguez that her brief

was overdue and that a failure to respond by October 6 would result in the dismissal of the appeal

for want of prosecution.

               The October 6 deadline has passed, and Rodriguez has not filed a brief or a motion

for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 38.8(a), 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: November 21, 2014




                                                 2